Citation Nr: 1642172	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a restoration of a 30 percent disability rating for dermatitis, to include whether the reduction in disability rating from 30 percent to 0 percent effective October 1, 2010 was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1961 to September 1973, to include a tour of duty in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's October 2012 VA Form 9 substantive appeal requested a videoconference hearing before the Board; however, he subsequently failed to appear at the scheduled hearing in May 2014.  That same month, the Veteran acknowledged that he failed to appear and stated that he did not desire a new hearing.  Given the above, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d).  

The issue of service connection for various conditions and manifestations secondary to the skin disorder, to include muscular weakness, was raised by the Veteran in his August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A May 2010 RO decision proposed to reduce the disability rating for dermatitis from 30 percent to 0 percent based on an April 2010 VA examination which showed rash affecting less than five percent of exposed area and less than five percent of total body area.

2.  A July 2010 RO decision implemented the previously proposed reduction for dermatitis to 0 percent, effective October 1, 2010.  

3.  The Veteran's 30 percent disability rating for dermatitis had been in effect for more than five years at the time of the rating reduction.

4.  The evidence of record is at least in relative equipoise as to whether the Veteran's dermatitis has demonstrated sustained material improvement which will be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating for dermatitis, effective October 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7806 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Additionally, the regulations governing reductions of disability ratings contain their own notification and due process requirements.  38 C.F.R. § 3.105(e), (i).  However, as the Board herein grants the Veteran's claim of entitlement to restoration of a 30 percent disability rating for dermatitis, further discussion of VA's duties to notify and assist with respect to the Veteran's appeal is not warranted.  

The law provides that where a rating reduction is made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Additionally, in certain rating reduction cases, VA benefits recipients are to be afforded greater protections set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Id.  Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  Id.  In such cases the provisions of 38 C.F.R. § 3.344(a), (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement, among which are listed skin conditions, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  

Thus, for disabilities that have continued for five years or more, the issue is whether material improvement in a veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413.    

The question of whether a disability has improved involves consideration of the applicable rating criteria.  For the entire period on appeal, the Veteran's service-connected dermatitis was rated under the criteria found at 38 C.F.R § 4.118, Diagnostic Code 7806.  

Thereunder, a 0 percent disability rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Id.  A 10 percent disability rating is warranted when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

After review of the relevant lay and medical evidence of record, the Board finds that a sustained improvement of the Veteran's dermatitis has not been demonstrated, and it is not reasonably certain that the improvement will be maintained under the ordinary conditions of life; therefore, the rating reduction from 30 percent to 0 percent was not proper, and a restoration of a 30 percent disability rating for dermatitis, effective October 1, 2010, is warranted.  

VA treatment records from August 2007 through April 2010 document that the Veteran's skin rash occurred six to eight times per year in 2007.  In 2008, the Veteran reported that he could not go outside much without a flare up of dermatitis, for which he was prescribed a topical hydrocortisone.  In June 2009, November 2009, February 2010, and April 2010, no skin rash was noted upon examination within treatment records.  

At the April 2010 VA examination, the Veteran reported that he had episodes where his hands and arms developed red blisters with cracking and purulent discharge, although he denied current symptoms.  Upon physical examination, the Veteran's skin was warm, with good skin color and normal turgor without ecchymosis, cyanosis, or jaundice.  There were no skin changes, rashes, acne, or chloracne noted.  The total body surface area affected was 0 percent, and the total exposed body area affected was 0 percent.  The loss of function due to flare ups could not be determined without resorting to mere speculation.  The examiner diagnosed resolved dermatitis, without residuals or functional limitations.  

In his August 2010 notice of disagreement (NOD), the Veteran reported that his condition had not changed, and that his required medications had caused many side effects affecting the muscles in his arms and his ability to grasp objects.  He reported frequent breakouts on his arms and face, with scars on his hands, arms, and face from his dermatitis condition, and noted current lesions in various stages from active breakouts to healing.  He stated that his VA treating physicians concurred that his debilitating disease was not curable and that he would suffer from pain and itching for the rest of his life.  Additionally, the Veteran alleged generally that the April 2010 VA examination was inadequate; he stated that the VA examiner limited the examination for current visible signs and would not consider his history regarding the frequency and severity of his dermatitis outbreaks, which had included hospitalization at various times.  

Private treatment records from September 2010 document that the Veteran was seen at the emergency room for a rash on his hands, diagnosed as dermatitis, which was documented as patchy, vesicular scaling, weeping, and crusting of the Veteran's skin.  

In February 2011, the Veteran reported his trip to the emergency room in September 2010 due to a flare up of his dermatitis, which he stated resulted in blood poisoning, red streaks, and swelling in his right arm.  

The Veteran's October 2012 VA Form 9 substantive appeal expressed his ongoing disagreement with the reduction in disability rating for his service-connected dermatitis; he reported that his extremely serious condition resulted in breakouts that confined him to his home, and that his extremities would become so infected that no one wanted to be near him due to the smell, which the Veteran described as "rotting flesh."  

In May 2014, following his failure to appear at a scheduled hearing before the Board, the Veteran submitted a statement which reported that he had received frequent VA and private medical treatment for his dermatitis since 2010.  He noted that he had been treated about four times per year at the VA clinic since 2010, but that he had also been seen by a private physician in 2011; he requested that VA obtain his private treatment records in support of his appeal and requested a current VA skin examination.  

In August 2015, the Veteran submitted a buddy statement from a family member who reported that they had seen the Veteran's hands during a breakout of dermatitis and that the Veteran could not eat or hold on to anything at the time.  

Finally, the October 2016 written brief presentation submitted by the Veteran's representative asserted that the April 2010 VA examination was less full and complete than the June 1996 VA examination upon which the Veteran's original grant of service-connected for dermatitis was authorized because the April 2010 VA examiner failed to discuss in detail the severity of the Veteran's dermatitis during episodic flare-ups.  Such a determination should have been attempted even if the Veteran was not experiencing a flare-up at the time of the examination, especially since the Veteran had maintained a 30 percent rating in excess of 14 years for his dermatitis.  

After full consideration of the lay and medical evidence of record, including as discussed above, and affording the Veteran the benefit of the doubt, the Board finds that a sustained improvement of the Veteran's dermatitis has not been demonstrated, and it is not reasonably certain that the improvement will be maintained under the ordinary conditions of life; therefore, the rating reduction from 30 percent to 0 percent was not proper, and a restoration of a 30 percent disability rating for dermatitis, effective October 1, 2010, is warranted.  


ORDER

A restoration of a 30 percent disability rating for dermatitis is granted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


